DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A, Species I, and Group B, Species III in the reply filed on June 9, 2021 is acknowledged.  The traversal is on the ground(s) that
The Office Action on page 2 only invokes this species restriction because "these
species are not obvious variants of each other based on the current record." Applicant
respectfully states that this is a wholly conclusive statement. Office Action restrictions are required to provide evidence to support their conclusions. See, e.g., M.P.E.P. § 808.01 (“The particular reasons relied on by the examiner for holding that the inventions as claimed are either independent or distinct should be concisely stated. A mere statement of conclusion is inadequate. The reasons upon which the conclusion is based should be given.”).


This is not found persuasive because the restriction of record dated April 13, 2021 states in pages 3-5, evidence states:
Species I depicts metal lines hiding sawbow lines in a cut state (par [0046] of the PGPUB US. 2020/0350220 A1).
Species II depicts seal ring may extend into the gaps of Metal 2 (as illustrated in FIG. 3A) in order to avoid the formation of vias in this layer (par [0048] of the PGPUB US. 2020/0350220 A1).
Species III depicts “ground line 182 may be located between the sawbow_out line 181 and sawbow_in line 183.” (par [0032] of the PGPUB US. 2020/0350220 A1).


Species IV depicts FIG. 5 illustrates three semiconductor dies including the first and second supporting circuits of FIG. 4 and the manner in which the dies and supporting circuits are connected. As in FIG. 4, the dies are shown on an uncut wafer 
Species V depicts FIG. 6 illustrates an example of different logic circuits which may correspond to the supporting circuits in the embodiments of FIGS. 4 and 5. In one embodiment, each of the logic circuits may combine Ni coming logical 0/1 signals with simple or complex functionalities. For example, each logic circuit may count the number of logical 1s and/or logical 0s or combine them. (par [0052] of the PGPUB US. 2020/0350220  A1).
Species VI depicts embodiment In FIG. 7, the first die 710 includes a master circuit 712 and a slave circuit 714. The master and slave circuits may be coupled to a plurality of sawbow lines 730 for purposes of sending and receiving test and/or program signals prior to the wafer being cut (par [0053] of the PGPUB US. 2020/0350220  A1).

Applicant further argues:
The Office Action is required to support such a decision with an analysis regarding
how or why the Office Action has concluded that the species are independent (i.e., that these species are not connected in any of design, operation, or effect). See, e.g., M.P.E.P. § 806.04(b).

This is not found persuasive because the restriction of record dated April 13, 2021 states in pages 3-5, analysis states:
Species I requires metal lines to hide sawbow lines, however, species II require sealrings to avoid the formation of vias in the metal layer.
Species IV requires variable value lines between sawbow lines, however species III only requires ground lines between sawbow lines.
.

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020, May 23, 2019, and April 30, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/398,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Application 16/398,508
Copending Application
Applicant 16/398,451
Differences:
Claims 1-18
Claims 1-19
Claims 1-19 of copending application 16/389,451 read upon the metal layers and sawbow lines of the instance application 16/398,508



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, 12, 16 and 17. Claims 1, 11, 12, 16, 17 recite the limitation “in a cut state” in the claim language.
It is unclear as to what is encompassed by this limitation.  It is unclear as to whether applicant is attempting to add a process limitation to a device claim or if applicant is attempting to claim intended use.  As such, both will be address.
Process limitation:
This appears to be a process limitation in a device claim.  It is unclear to the examiner as to what special technical feature is imparted to the device by this method step.
As such, for the purpose of examination, the limitation “in a cut state” shall be interpreted as “in a scribe region”.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Intended use limitation:
The limitation “in a cut state” appears to be an intended use limitation.  As long as the prior art has scribe region where a wafer is cut, then the limitation “in a cut state” is met.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for 
For the purpose of examination, examiner shall interpret “the sawbow line in a cut state” shall be interpreted as lines in a scribe area of a die.
Claims 2-11 are rejected for dependence upon a 112(b) rejected instance claim.
	
	Regarding claim 2.  Claim 2 recites the limitation “coupled to another chip when in an uncut state” in the last line of the claim language.
	This limitation appears to be an optional limitation and not required for sawbow lines to be cut.
	Claims 3-10 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 4.  Claim 4 recites the limitation “when the first sawbow line is in a cut state” in the last line of the claim language.
	This limitation appears to be an optional limitation and not required the first sawbow line to be cut.
	Claims 5-7 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 5.  Claim 5 recites the limitation “when the second sawbow line is in a cut state” in the last line of the claim language.

	
Regarding claim 7.  Claim 7 recites the limitation "the wafer" in the last line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 12. Claims 12 recites the limitation “wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the chip based on a signal carried on at least one of the first sawbow line and the second sawbow line when in an uncut state” in the last paragraph of the claim language.
This appears to be an optional limitation as wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the chip based on a signal carried on at least one of the first sawbow line and the second sawbow line is not required if the sawbow lines are in a cut state.
It is unclear if applicant is attempting to claim a device, or intended use of a device.
It is unclear to the examiner as to what applicant is attempting to claim.
Claims 13-18 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 13.  Claim 13 recites the limitation "the wafer" in the last line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14.  Claim 14 recites the limitation “when the first sawbow line and the second sawbow line is in a cut state” in the last line of the claim language.
	This limitation appears to be an optional limitation and does not required the first and second sawbows line to be in an uncut state.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (CN 103227167) with machine translation.

Regarding claim 1. Tan et al discloses A chip (FIG. 2), comprising: 
a metal layer (FIG. 2, items 27); and 
a portion of a first sawbow line (FIG. 2, items 22, top portion); and 
a portion of a second sawbow line (FIG. 2, items 22, bottom portion), wherein the portion of the first sawbow line (FIG. 2, items 22, top portion) and the portion of the second sawbow line (FIG. 2, items 22, bottom portion) respectively correspond to the first sawbow line (FIG. 2, items 22, top portion) and the second sawbow line (FIG. 2, items 22, bottom portion) in a cut state ([page 5, paragraph 5], i.e. effective metal line 22 can be arranged on the same metal or different metal layers. Specifically, the first dynamic signal extends to the metal line of the scribing groove) and wherein the portion of the first sawbow line and the portion of the second sawbow line are on different layers ([page 5, paragraph 5], i.e. effective metal line 22 can be arranged on different metal layers. Specifically, the first dynamic signal extends to the metal line of the scribing groove), the metal layer arranged (FIG. 2, items 27) over at least one of the portion of the first sawbow line (FIG. 2, items 22, top portion) and the portion of the second sawbow line (FIG. 2, items 22, bottom portion) to hide ([page 5, paragraph 6], i.e. this embodiment may also include invalid metal wires 27 arranged in the scribing groove of a chip invalid metal line is not applied the first dynamic signal or the third dynamic signal, invalid metal line 27 for interference effect so as to further increase attacking difficulty) the at least one of the portion of the first sawbow line (FIG. 2, items 22, top portion) and the portion of the second sawbow line (FIG. 2, items 22, bottom portion) in the cut state ([page 5, paragraph 5], i.e. effective metal line 22 can be 

Regarding claim 12. Zhongzhi et al discloses 12. A chip (FIG. 2), comprising:
a circuit (FIG. 2, items 21, 23, 24, 26);
a portion of a first sawbow line (FIG. 2, items 22) coupled to the circuit (FIG. 2, items 21, 23, 24, 26); and
a portion of a second sawbow line (FIG. 2, items 27) coupled to the circuit (FIG. 2, items 21, 23, 24, 26), wherein the portion of the first sawbow line (FIG. 2, items 22) and the portion of the second sawbow line (FIG. 2, items 22) respectively correspond to the first sawbow line (FIG. 2, items 22) and the second sawbow line (FIG. 2, items 22)  in a cut state (FIG. 2, scribing groove; [page 5, paragraph 5], i.e. effective metal line 22 can be arranged on the same metal or different metal layers. Specifically, the first dynamic signal extends to the metal line of the scribing groove) and wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the chip based on a signal carried on at least one of the first sawbow line and the second sawbow line when in an uncut state ([0030]Thus, the test mode protection circuit realizes the monitoring function of the scribing groove on the metal line. dividing down from the wafer before chip does not, the test mode protection circuit can monitor to the metal line in on-state so as to judge whether the chip is not divided from the wafer, the internal test mode enable signal is valid, the test mode protection circuit allows the chip to enter the test mode, when the external test mode enable signal is available, the chip enters test mode. on-chip divided from the wafer after test mode protection circuit can .

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyakawa (U.S. 5,981,971).
Regarding claim 1.  Miyakawa discloses a chip (FIG.4(a) and 5, item 2 on left side of item 3), comprising:
a metal layer (FIG. 4(a) and 5, item 5; Col 6, lines 58-59, pad 5 formed of aluminum);
a portion of a first sawbow line (FIG.4(a) and 5, item 7); and
a portion of a second sawbow line (FIG. 5, item 11), wherein the portion of the first sawbow line (FIG.4(a) and 5, item 7) and the portion of the second sawbow line respectively correspond to the first sawbow line (FIG.4(a) and 5, item 7) and the second sawbow line in a cut state (FIG.4(a) and 5, item 3) and wherein the portion of the first sawbow line (FIG.4(a) and 5, item 7) and the portion of the second sawbow line (FIG. 5, item 11) are on different layers (FIG. 5, items 7 and 11 are on opposite sides of item 3), the metal layer (FIG.4(a) and 5, item 5) arranged over at least one of the portion of the first sawbow line (FIG.4(a) and 5, item 7) and the portion of the second sawbow line to hide (FIG.4(a) and 5, item 5 hides a portion of item 7) the at least one of the portion of 

Regarding claim 2. Miyakawa discloses all the limitations of the chip of claim 1 above.
Miyakawa further discloses wherein the first sawbow line (FIG.4(a) and 5, item 7) and the second sawbow line (FIG. 5, item 11) are coupled (FIG.4(a) and 5, item 5) to another chip (FIG.4(a) and 5, item 2 on right side of item 3) when in an uncut state (FIG.4(a) and 5, item 3).

Regarding claim 3. Miyakawa discloses all the limitations of the chip of claim 2 above.
Miyakawa further discloses further comprising:
a supporting circuit (FIG. 5, item 9) coupled  to the portion of the first sawbow line (FIG. 5, item 7) and the portion of the second sawbow line (FIG. 5, item 11).

Regarding claim 4. Miyakawa discloses all the limitations of the chip of claim 3 above.
Miyakawa further discloses wherein:
the portion of the first sawbow line (FIG. 5, item 7) is configured to carry a first signal (Col 6, lines 7-18, i.e. The ROM 10 and the ROM control circuit 9 are connected to each other through a signal line 12 formed by a diffusion or poly silicon layer. Further, the test pad 5 is formed at the scribe region 3. Further, a diffusion region 7 is formed on 
the portion of the second sawbow line (FIG. 5, item 11) is configured to carry a second signal  (Col 7, lines 41-56, i.e. The ROMs can be tested one after another by bringing the signal line 11 connected to the semiconductor evaluation device 14 into contact with each test pad 5 formed on the semiconductor wafer 1. As the signal line 11, a needle 15a such as probe attached to a fixed card can be used. In the ROM test, the contents of the ROM at the product region (chip forming region) 2 formed on the semiconductor wafer 1 can be tested by inputting and outputting signals through the test pad 5) from the other chip (FIG. 5, item 2 on right side) to the supporting circuit (FIG. 5, items 9 and 14) when the second sawbow line (FIG. 5, item 11) is in the uncut state (FIG. 5, item 3).

Regarding claim 5. Miyakawa discloses all the limitations of the chip of claim 4 above.
Miyakawa further discloses wherein the supporting circuit (FIG. 5, items 9 and 14) is configured to determine a state of at least one of the chip or the other chip based on the second signal (Col 7, lines 41-56, i.e. The ROMs can be tested one after another 

Regarding claim 6. Miyakawa discloses all the limitations of the chip of claim 4 above.
Miyakawa further discloses wherein the supporting circuit is configured to disable a predetermined mode of operation of the chip based on the second signal (Col 3, lines 2-10, i.e. and a plurality of test pads each formed on each of said scribe lines in the vicinity of each of said product regions in one-to-one correspondence to each product region so as to be used for ROM test, each of said test pads formed on each scribe line being broken off whenever each of said scribe lines is cut away to disable the ROM test from being executed).

Regarding claim 7. Miyakawa discloses all the limitations of the chip of claim 6 above.
Miyakawa further discloses wherein the predetermined mode of operation is a test mode to be performed during factory testing of the wafer (Col 2,lines 63-68, i.e. a plurality of product regions arranged in a matrix pattern on the semiconductor wafer and cut away into each chip having a ROM in which data are written; a plurality of scribe 

Regarding claim 8. Miyakawa discloses all the limitations of the chip of claim 2 above.
Miyakawa further discloses wherein the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) are arranged in a predetermined pattern (FIG. 1-5) between inputs/outputs of the chip (FIG. 5, item 2 on left side) and the other chip (FIG. 5, item 2 on right side) when in the uncut state (FIG. 5, item 3).

Regarding claim 9. Miyakawa discloses all the limitations of the chip of claim 8 above.
Miyakawa further discloses wherein the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) are configured to extend in different directions (FIG. 5, item 7 extends right and item 11 extends left) in the predetermined pattern when in the uncut state (FIG. 5, item 3).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck 

Regarding claim 10. Miyakawa discloses all the limitations of the chip of claim 9 above.
Miyakawa further discloses wherein the first sawbow line (FIG. 5, item 7) and the sawbow line (FIG. 5, item 11) cross one another (FIG. 5, item 5) when in the uncut state (FIG. 5, item 3).

Regarding claim 11. Miyakawa discloses all the limitations of the chip of claim 4 above.
Miyakawa further discloses further comprising;
a portion of a ground line (FIG. 5, item gnd connected to item 8) in a cut state (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips), wherein the portion of the ground line (FIG. 5, item gnd connected to item 8) is configured to be coupled to another chip (FIG. 5, item 2 on right side) when the ground line (FIG. 5, item gnd connected to item 8) is in an uncut state (FIG. 5, item 3).

Regarding claim 12. Miyakawa discloses a chip (FIG. 5, items 2), comprising:
a circuit (FIG. 5, items 9 and 14) and ;
a portion of a first sawbow line (FIG. 5, item 7) coupled to the circuit (FIG. 5, items 9 and 14); and
a portion of a second sawbow line (FIG. 5, items 11) coupled to the circuit (FIG. 5, items 9 and 14), wherein the portion of the first sawbow line (FIG. 5, item 7) and the portion of the second sawbow line (FIG. 5, item 11) respectively correspond to the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) in a cut state (FIG. 5, item 11) and wherein the circuit (FIG. 5, items 9 and 14) is configured to generate a signal to disable (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips) a predetermined mode of operation of the chip (FIG. 5, items 2) based on a signal carried (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips) on at least one of the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) when in an uncut state (FIG. 5, item 3).

Regarding claim 13. Miyakawa discloses all the limitations of the chip of claim 12 above.


Regarding claim 14. Miyakawa discloses all the limitations of the chip of claim 12 above.
Miyakawa further discloses wherein the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) connect the circuit (FIG. 5, items 9 and 14) to another chip (FIG. 5, item 2 on right side) when the first sawbow line (FIG. 5, item 7) and the second sawbow line (FIG. 5, item 11) are in the uncut state (FIG. 5, item 3).

Regarding claim 15. Miyakawa discloses all the limitations of the chip of claim 12 above.
Miyakawa further discloses wherein the portion of the first sawbow line (FIG. 5, item 7) and the portion of the second sawbow line (FIG. 5, item 11) are on different layers ((FIG. 5, item 7 in on item 2 on left side and item 11 is on item 2 on right side).

Regarding claim 16. Miyakawa discloses all the limitations of the chip of claim 15 above.
Miyakawa further discloses further comprising:
a metal layer (FIG. 4(a) and 5, item 5),
wherein the metal layer (FIG. 5, item 5) is over at least one of the portion of the first sawbow line (FIG. 5, item 7) and the portion of the second sawbow line (FIG. 5, item 11) to hide (FIG.4(a) and 5, item 5 hides a portion of item 7) the at least one of the 

Regarding claim 17. Miyakawa discloses all the limitations of the chip of claim 12 above.
Miyakawa further discloses further comprising:
a portion of a ground line (FIG. 5, item gnd connected to item 8), wherein portion of the ground line corresponds to the ground line in a cut state (Col 6, lines 34-38, i.e. The resistance 8 is used to ground the diffusion region (signal line) 7, in order to prevent the test pad (ROM terminal) 5 of the chip circuit from being used illegally, after the semiconductor wafer I has been scribed into the many chips).

Regarding claim 18. Miyakawa discloses all the limitations of the chip of claim 12 above.
Miyakawa further discloses wherein the first sawbow line (FIG. 5, item 7) crosses (FIG. 5, item 5) the second sawbow line when (FIG. 5, item 11) in the uncut state (FIG. 5, item 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893